fz

oe ite

c ase 1 , 1 ilps OO 1 0) 7 cfd Fy Moorob-Abeaecument 45-2 Filed 05/31/21 Page 1of1

DISTRICT COURT

ES
UNITED STAT CT OF COLUMBIA

FOR THE DISTRI

——

UNITED STATES OF AMERICA,

Criminal Action No. 21-107 (RDM)

 

BRUNO JOSEPH CUA.

Defendant.

 

 

 

DECLARATION OF Caste Pectins

Under 28 U.S.C. § 1746, I, Coste fl Reckh state the following:

 

1. From the period Of 26 maw, 2021 to 27, 2021, I attest that Bruno Joseph Cua was
engaging in employment under my direct sipethisian I further attest that, during this

= Bruno Joseph Cua fully complied with each and every condition of his pre-trial
release.

Zz. i attest that if I become aware or have reason to believe that Bruno Joseph Cua has
violated or will violate any conditions of his release, I will immediately report this
information to the Pretrial Services Agency at (202) 442-1000.

I so declare, under penalty of perjury, that the foregoing is true and correct.

Executed on: 2 7 as , 2021

 

Cristanp Cok,
